Name: 2013/209/EU: Commission Implementing Decision of 26Ã April 2013 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2012 financial year (notified under document C(2013) 2444)
 Type: Decision_IMPL
 Subject Matter: EU finance;  accounting;  agricultural policy
 Date Published: 2013-04-30

 30.4.2013 EN Official Journal of the European Union L 118/23 COMMISSION IMPLEMENTING DECISION of 26 April 2013 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2012 financial year (notified under document C(2013) 2444) (2013/209/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 27, 30 and 33 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Under Article 30 of Regulation (EC) No 1290/2005, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and a certificate regarding the integrality, accuracy and veracity of the accounts and the reports established by the certification bodies, clears the accounts of the paying agencies referred to in Article 6 of the said Regulation. (2) Pursuant to Article 5 of Commission Regulation (EC) No 883/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the keeping of accounts by the paying agencies, declarations of expenditure and revenue and the conditions for reimbursing expenditure under the EAGF and the EAFRD (2), the financial year for the EAGF accounts begins on 16 October of year N-1 and ends on 15 October of year N. In the framework of clearing the accounts, for the purpose of aligning the reference period for EAFRD expenditure with that of the EAGF, account should be taken for the 2012 financial year of expenditure incurred by the Member States between 16 October 2011 and 15 October 2012. (3) The second subparagraph of Article 10(2) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (3) lays down that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 10(1) of the said Regulation, shall be established by deducting the intermediate payments in respect of the financial year concerned from the expenditure recognised for the same year in accordance with paragraph 1. The Commission shall deduct that amount from or add it to the following intermediate payment. (4) The Commission has checked the information submitted by the Member States and it has communicated to the Member States before 31 March 2013 the results of its verifications, along with the necessary amendments. (5) The annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the annual accounts submitted. Annex I lists the amounts cleared by Member States and the amounts to be recovered from or paid to the Member States. (6) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot be cleared in this Decision. Annex II lists the paying agencies concerned. (7) The Commission, in accordance with Article 27 of Regulation (EC) No 1290/2005, may reduce or temporarily suspend interim payments to the Member States. It shall inform the Member State accordingly. In order to avoid any premature, or temporary, reimbursement of the amounts in question, they should not be recognised in this Decision and they should be further examined under the conformity clearance procedure pursuant to Article 31 of Regulation (EC) No 1290/2005. (8) Pursuant to Article 33(8) of Regulation (EC) No 1290/2005, 50 % of the financial consequences of non-recovery of irregularities shall be borne by the Member State concerned if the recovery of those irregularities has not taken place prior to the closure of a rural development programme within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, or on the closure of the programme if those deadlines expire prior such closure. Article 33(4) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States reporting obligation of the amounts to be recovered are laid down in Regulation (EC) No 885/2006. Annex III to the said Regulation provides the table that had to be provided in 2013 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of Regulation (EC) No 1290/2005. (9) Pursuant to Article 33(7) of Regulation (EC) No 1290/2005, after closure of a rural development programme Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision has been taken within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the EU budget. In the summary report referred to in Article 33(4) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the EU budget. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of the said Regulation. (10) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision, does not prejudice decisions taken subsequently by the Commission excluding from European Union financing expenditure not effected in accordance with European Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2012 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2012 financial year, the accounts of the Member States paying agencies in respect of expenditure per rural development programme financed by the EAFRD, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 April 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 1. (3) OJ L 171, 23.6.2006, p. 90. ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME FOR FINANCIAL YEAR 2012 Amount to be recovered from or paid to the Member State per programme Approved programmes with declared expenditure for EAFRD In Euro MS CCI Expenditure 2012 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2012 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State i ii iv vi AT 2007AT06RPO001 536 750 710,55 0,00 536 750 710,55 0,00 536 750 710,55 536 889 693,18  138 982,63 BE 2007BE06RPO001 38 717 525,91 0,00 38 717 525,91 0,00 38 717 525,91 38 717 490,21 35,70 BE 2007BE06RPO002 28 714 739,97 0,00 28 714 739,97 0,00 28 714 739,97 28 716 204,48 1 464,51 BG 2007BG06RPO001 308 461 739,36 0,00 308 461 739,36 0,00 308 461 739,36 308 461 766,20 26,84 CY 2007CY06RPO001 19 979 798,73 0,00 19 979 798,73 0,00 19 979 798,73 19 977 169,29 2 629,44 CZ 2007CZ06RPO001 420 405 062,51 0,00 420 405 062,51 0,00 420 405 062,51 420 404 919,20 143,31 DE 2007DE06RAT001 402 133,08 0,00 402 133,08 0,00 402 133,08 402 133,11 0,03 DE 2007DE06RPO004 210 119 186,29 0,00 210 119 186,29 0,00 210 119 186,29 210 119 186,29 0,00 DE 2007DE06RPO007 185 163 802,40 0,00 185 163 802,40 0,00 185 163 802,40 185 163 861,88 59,48 DE 2007DE06RPO009 3 069 982,65 0,00 3 069 982,65 0,00 3 069 982,65 3 069 987,85 5,20 DE 2007DE06RPO011 122 658 529,48 0,00 122 658 529,48 0,00 122 658 529,48 122 658 529,49 0,01 DE 2007DE06RPO012 124 722 137,43 0,00 124 722 137,43 0,00 124 722 137,43 124 722 136,25 1,18 DE 2007DE06RPO015 45 640 598,90 0,00 45 640 598,90 0,00 45 640 598,90 45 640 598,96 0,06 DE 2007DE06RPO017 32 444 966,09 0,00 32 444 966,09 0,00 32 444 966,09 32 444 966,09 0,00 DE 2007DE06RPO018 5 642 155,06 0,00 5 642 155,06 0,00 5 642 155,06 5 642 155,04 0,02 DE 2007DE06RPO019 166 108 621,46 0,00 166 108 621,46 0,00 166 108 621,46 166 108 621,45 0,01 DE 2007DE06RPO020 144 647 436,45 0,00 144 647 436,45 0,00 144 647 436,45 144 647 436,41 0,04 DE 2007DE06RPO021 38 874 673,75 0,00 38 874 673,75 0,00 38 874 673,75 38 874 699,12 25,37 EE 2007EE06RPO001 129 931 680,74 0,00 129 931 680,74 0,00 129 931 680,74 129 931 856,59  175,85 ES 2007ES06RAT001 12 605 523,30 0,00 12 605 523,30 0,00 12 605 523,30 12 605 523,29 0,01 ES 2007ES06RPO002 44 410 451,88 0,00 44 410 451,88 0,00 44 410 451,88 44 411 263,01  811,13 ES 2007ES06RPO003 46 565 987,62 0,00 46 565 987,62 0,00 46 565 987,62 46 565 977,49 10,13 ES 2007ES06RPO004 4 728 268,02 0,00 4 728 268,02 0,00 4 728 268,02 4 728 266,87 1,15 ES 2007ES06RPO005 6 355 287,75 0,00 6 355 287,75 0,00 6 355 287,75 6 355 287,82 0,07 ES 2007ES06RPO006 11 509 387,33 0,00 11 509 387,33 0,00 11 509 387,33 11 509 387,33 0,00 ES 2007ES06RPO007 88 731 043,58 0,00 88 731 043,58 0,00 88 731 043,58 88 731 040,54 3,04 ES 2007ES06RPO008 94 769 354,19 0,00 94 769 354,19 0,00 94 769 354,19 94 769 380,73 26,54 ES 2007ES06RPO009 30 099 390,74 0,00 30 099 390,74 0,00 30 099 390,74 30 099 338,76 51,98 ES 2007ES06RPO010 91 947 161,33 0,00 91 947 161,33 0,00 91 947 161,33 92 023 646,85 76 485,52 ES 2007ES06RPO011 102 629 746,17 0,00 102 629 746,17 0,00 102 629 746,17 102 629 745,16 1,01 ES 2007ES06RPO012 7 282 917,77 0,00 7 282 917,77 0,00 7 282 917,77 7 282 917,38 0,39 ES 2007ES06RPO013 24 869 738,26 0,00 24 869 738,26 0,00 24 869 738,26 24 869 737,90 0,36 ES 2007ES06RPO014 20 959 053,96 0,00 20 959 053,96 0,00 20 959 053,96 20 959 062,52 8,56 ES 2007ES06RPO015 13 565 898,04 0,00 13 565 898,04 0,00 13 565 898,04 13 568 195,86 2 297,82 ES 2007ES06RPO016 6 657 518,54 0,00 6 657 518,54 0,00 6 657 518,54 6 657 514,28 4,26 ES 2007ES06RPO017 2 432 274,93 0,00 2 432 274,93 0,00 2 432 274,93 2 432 290,65 15,72 FI 2007FI06RPO001 306 194 739,68 0,00 306 194 739,68 0,00 306 194 739,68 306 205 706,94 10 967,26 FI 2007FI06RPO002 2 476 684,91 0,00 2 476 684,91 0,00 2 476 684,91 2 476 684,88 0,03 FR 2007FR06RPO002 13 474 359,90 0,00 13 474 359,90 0,00 13 474 359,90 13 474 771,64  411,74 GR 2007GR06RPO001 330 814 547,86 0,00 330 814 547,86 0,00 330 814 547,86 330 814 547,83 0,03 HU 2007HU06RPO001 444 085 578,73 0,00 444 085 578,73 0,00 444 085 578,73 443 956 972,20 128 606,53 IE 2007IE06RPO001 322 067 654,67 0,00 322 067 654,67 0,00 322 067 654,67 322 067 614,63 40,04 IT 2007IT06RAT001 6 506 208,56 0,00 6 506 208,56 0,00 6 506 208,56 6 506 208,56 0,00 IT 2007IT06RPO001 24 379 135,72 0,00 24 379 135,72 0,00 24 379 135,72 24 380 736,23 1 600,51 IT 2007IT06RPO002 17 564 520,93 0,00 17 564 520,93 0,00 17 564 520,93 17 564 521,29 0,36 IT 2007IT06RPO003 65 039 830,31 0,00 65 039 830,31 0,00 65 039 830,31 65 039 828,99 1,32 IT 2007IT06RPO004 15 657 996,80 0,00 15 657 996,80 0,00 15 657 996,80 15 664 080,33 6 083,53 IT 2007IT06RPO005 47 329 565,62 0,00 47 329 565,62 0,00 47 329 565,62 47 339 294,23 9 728,61 IT 2007IT06RPO006 14 777 673,53 0,00 14 777 673,53 0,00 14 777 673,53 14 786 581,96 8 908,43 IT 2007IT06RPO007 90 362 021,28 0,00 90 362 021,28 0,00 90 362 021,28 90 362 024,63 3,35 IT 2007IT06RPO008 16 936 677,31 0,00 16 936 677,31 0,00 16 936 677,31 17 328 986,74  392 309,43 IT 2007IT06RPO009 75 301 501,51 0,00 75 301 501,51 0,00 75 301 501,51 75 301 501,48 0,03 IT 2007IT06RPO010 55 292 452,79 0,00 55 292 452,79 0,00 55 292 452,79 55 292 452,33 0,46 IT 2007IT06RPO011 22 479 775,82 0,00 22 479 775,82 0,00 22 479 775,82 22 479 775,77 0,05 IT 2007IT06RPO012 58 700 494,85 0,00 58 700 494,85 0,00 58 700 494,85 58 718 426,04 17 931,19 IT 2007IT06RPO013 7 077 988,03 0,00 7 077 988,03 0,00 7 077 988,03 7 077 988,21 0,18 IT 2007IT06RPO014 83 205 962,61 0,00 83 205 962,61 0,00 83 205 962,61 83 205 960,22 2,39 IT 2007IT06RPO015 14 019 405,51 0,00 14 019 405,51 0,00 14 019 405,51 14 019 423,76 18,25 IT 2007IT06RPO016 72 825 928,02 0,00 72 825 928,02 0,00 72 825 928,02 72 854 508,13 28 580,11 IT 2007IT06RPO017 60 734 732,80 0,00 60 734 732,80 5 006 487,10 55 728 245,70 55 719 550,02 8 695,68 IT 2007IT06RPO018 98 749 442,94 0,00 98 749 442,94 0,00 98 749 442,94 98 748 375,78 1 067,16 IT 2007IT06RPO019 124 100 396,67 0,00 124 100 396,67 0,00 124 100 396,67 124 120 192,75 19 796,08 IT 2007IT06RPO020 124 337 336,44 0,00 124 337 336,44 0,00 124 337 336,44 124 510 471,21  173 134,77 IT 2007IT06RPO021 226 053 238,71 0,00 226 053 238,71 0,00 226 053 238,71 226 139 550,09 86 311,38 LT 2007LT06RPO001 237 177 796,40 0,00 237 177 796,40 0,00 237 177 796,40 237 121 459,60 56 336,80 LU 2007LU06RPO001 9 348 661,78 0,00 9 348 661,78 0,00 9 348 661,78 9 378 940,94 30 279,16 LV 2007LV06RPO001 214 814 466,80 0,00 214 814 466,80 0,00 214 814 466,80 214 813 938,09 528,71 MT 2007MT06RPO001 9 002 133,91 0,00 9 002 133,91 0,00 9 002 133,91 9 002 133,88 0,03 NL 2007NL06RPO001 97 078 371,06 0,00 97 078 371,06 0,00 97 078 371,06 98 217 487,71 1 139 116,65 PL 2007PL06RPO001 2 041 824 877,34 0,00 2 041 824 877,34 0,00 2 041 824 877,34 2 041 821 110,52 3 766,82 PT 2007PT06RAT001 2 100 675,90 0,00 2 100 675,90 0,00 2 100 675,90 2 100 675,68 0,22 PT 2007PT06RPO001 48 442 865,80 0,00 48 442 865,80 0,00 48 442 865,80 48 442 855,88 9,92 PT 2007PT06RPO002 601 644 296,63 0,00 601 644 296,63 0,00 601 644 296,63 601 644 193,09 103,54 PT 2007PT06RPO003 26 722 075,59 0,00 26 722 075,59 0,00 26 722 075,59 26 722 055,59 20,00 SE 2007SE06RPO001 294 264 230,85 0,00 294 264 230,85 0,00 294 264 230,85 298 089 364,84 3 825 133,99 SI 2007SI06RPO001 122 609 926,69 0,00 122 609 926,69 0,00 122 609 926,69 122 610 210,36  283,67 SK 2007SK06RPO001 274 899 210,89 0,00 274 899 210,89 0,00 274 899 210,89 274 899 689,64  478,75 UK 2007UK06RPO001 469 465 696,13 0,00 469 465 696,13 0,00 469 465 696,13 469 411 107,94 54 588,19 UK 2007UK06RPO002 51 445 616,04 0,00 51 445 616,04 0,00 51 445 616,04 51 445 684,02 67,98 UK 2007UK06RPO003 166 234 309,63 0,00 166 234 309,63 0,00 166 234 309,63 166 904 508,81  670 199,18 UK 2007UK06RPO004 54 428 821,51 0,00 54 428 821,51 0,00 54 428 821,51 54 428 841,38 19,87 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2012  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Denmark DAFA 2007DK06RPO001 Germany Baden-WÃ ¼rttemberg 2007DE06RPO003 ThÃ ¼ringen 2007DE06RPO023 Helaba 2007DE06RPO010 France ASP 2007FR06RPO001 ASP 2007FR06RPO003 ASP 2007FR06RPO004 ASP 2007FR06RPO005 ASP 2007FR06RPO006 Romania PARDF 2007RO6RPO001 Spain Andalucia 2007ES06RPO001